DETAILED ACTION
In the response filed February 28, 2022, the Applicant amended claims 1, 2, and 11; and a canceled claims 25-30.  Claims 1, 2, and 4-13 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues the amended claims recite patent-eligible subject matter as the claims contain additional elements that amount to significantly more than the recited abstract idea and meaningful limitations beyond generally inking the use of the abstract idea to a particular technological environment.  Examiner respectfully disagrees.  Applicant argues the amended claims are analogous to the automatic alerting of users in Google Inc. v. Simpleair, Inc., as presented in the July 2015 Update.  In Example 21, claim 2 was found to be eligible as the system provides the user with a stock viewer application, which causes an alert to display when it is determined the remote subscriber computer comes online.  This is in contrast to the amended claims of the present application as there is no determination of whether a user computer comes online.  Here, the claims cause the display of a ticket to higher-authority personnel and does not automatically trigger when the system determines the user’s computer goes from offline to online status.  
The recited additional element of “said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order,” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because the invention is merely displaying a notification to the user.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).  
Applicant also argues that the amended claims recite patent-eligible subject matter as data and image retrieval provides a more efficient way for the system to retrieve relevant images for presentation to the user.  Applicant argues that these limitations provide a technical advantage and integrates a practical application with the abstract idea of fixture management.  Examiner respectfully disagrees.   
The recited additional element of “said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts, a first image of said at least one tangible display fixture, and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed, and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts,” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because the invention is merely retrieving data for presentation to the user.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
As such, Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1, 2, and 4-13 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 	 phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1, 2, and 4-13 are drawn to a system, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 recites/describes the following steps:
“…providing said user with functionality to remotely manage an inventory of said tangible fixture parts of said at least one tangible display fixture, wherein said at least one tangible display fixture is assembled from a plurality of different tangible fixture parts and wherein, during use, said at least one tangible display fixture displays tangible items including consumer products and tangible advertisements;” 
“…providing said user with functionality to enter data regarding the tangible fixture parts for storage in said display fixture database, wherein said data regarding said tangible fixture parts relate to a condition of at least one of said tangible fixture parts such that said condition is one of a fixed number of predefined conditions;”
“…providing said user with functionality to order one or more replacement tangible fixture parts for said at least one tangible display fixture, wherein, when said ordering module is activated to order said one or more replacement tangible fixture parts,” 
“…automatically generates a repair or maintenance request including a current status of the condition of said at least one of said tangible fixture parts,”
“generates a work order from said order being placed, said work order incorporating at least one said replacement tangible fixture part,” 
“provides a plurality of tickets in response to multiple work orders being generated, wherein said ticket handling module tracks a completion date of each of said tickets and, when one of said tickets remains open past a predetermined completion date, said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order.”
These steps, under broadest reasonable interpretation, describe or set-forth entering data into an inventory management database and generating work orders for completion of the work request, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system for managing at least one tangible display fixture in a physical store, the system comprising: a display fixture management module embodied in a server,” “a fixture item entry module embodied in a computer interface,” “an ordering module embodied in said computer interface or another computer interface,” and “a ticket handling module embodied in said server,” (claim 1).
The claims recite the additional elements/limitations of: “said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts, a first image of said at least one tangible display fixture, and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed, and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts,” and “said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order,” (claim 1). 
The requirement to execute the claimed steps/functions using a “a system for managing at least one tangible display fixture in a physical store, the system comprising: a display fixture management module embodied in a server,” “a fixture item entry module embodied in a computer interface,” “an ordering module embodied in said computer interface or another computer interface,” and “a ticket handling module embodied in said server,” (claim 1), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts, a first image of said at least one tangible display fixture, and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed, and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts,” and “said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order,” (claim 1), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because the limitations merely display information and transmit messages over a network to a user.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2 and 4-13 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2 and 4-13 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a system for managing at least one tangible display fixture in a physical store, the system comprising: a display fixture management module embodied in a server,” “a fixture item entry module embodied in a computer interface,” “an ordering module embodied in said computer interface or another computer interface,” and “a ticket handling module embodied in said server,” (claim 1), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the recited additional elements of “said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts, a first image of said at least one tangible display fixture, and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed, and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts,” and “said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order,” (claim 1), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of management systems and the use of graphical user interfaces with such systems. These limitations therefore do not qualify as “significantly more”.  See MPEP 2106.05(h).  This conclusion is based on a factual determination. 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2 and 4-13 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2 and 4-13 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam (US 2016/0335586 A1) in view of Lee et al. (US 2004/0117383 A1), hereinafter Lee; ULINE, “Gondola Shelving,” https://web.archive.org/web/20150214004142/http://www.uline.com/BL_246/Gondola-Shelving, available January 12, 2015, hereinafter ULINE; and Tan et al. (US 2015/0120388 A1), hereinafter Tan.
Regarding claim 1, Panchamgam discloses a system for managing at least one tangible display fixture in a physical store, the system comprising: a display fixture management module embodied in a server (Par. [0029]), the display fixture management module providing said user with functionality to remotely manage an inventory of said tangible fixture parts of said at least one tangible display fixture (Par. [0041], manage different shelves in store; Par. [0054], inputs include data for shelf position pairs; Par. [0084], input data saved in database, user is enabled to use the system to direct fixture management within a physical store in which the fixture is installed), wherein said at least one tangible display fixture is assembled from a plurality of different tangible fixture parts and wherein, during use, said at least one tangible display fixture displays tangible items including consumer products and tangible advertisements (Par. [0014], products to be displayed on shelf of fixture, “tangible display fixture displays tangible items including consumer products and tangible advertisements”); said display fixture management module actively communicating with a display fixture database (Par. [0084]).
Panchamgam does not explicitly disclose a fixture item entry module embodied in a computer interface providing said user with functionality to enter data regarding the tangible fixture parts for storage in said display fixture database, wherein said data regarding said tangible fixture parts relate to a condition of at least one of said tangible fixture parts such that said condition is one of a fixed number of predefined conditions; 
an ordering module embodied in said computer interface or another computer interface providing said user with functionality to order one or more replacement tangible fixture parts for said at least one tangible display fixture, wherein, when said ordering module is activated to order said one or more  replacement tangible fixture parts, said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts, a first image of said at least one tangible display fixture, and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed, and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts,; and 
a ticket handling module embodied in said server, wherein, based on the condition of said at least one of said tangible fixture parts as entered by said user: said system automatically generates a repair or maintenance request including a current status of the condition of said at least one of said tangible fixture parts, said system presents on said computer interface or said another computer interface an image of said replacement tangible fixture part to said user prior to an order being placed for said replacement tangible fixture part, said system generates a work order from said order being placed, said work order incorporating at least one said replacement tangible fixture part, and said ticket handling module provides a plurality of tickets in response to multiple work orders being generated, wherein said ticket handling module tracks a completion date of each of said tickets and, when one of said tickets remains open past a predetermined completion date, said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order.
Lee teaches providing said user with functionality to remotely manage an inventory of said tangible fixture parts of said at least one tangible display fixture, said display fixture management module actively communicating with a display fixture database (Par. [0066], inventory management system used in conjunction with databases); a fixture item entry module embodied in a computer interface providing said user with functionality to enter data regarding the tangible fixture parts for storage in said display fixture database (Par. [0032], user input template to enter information in the system), wherein said data regarding said tangible fixture parts relate to a condition of at least one of said tangible fixture parts such that said condition is one of a fixed number of predefined conditions (Par. [0130], details include part number, price, condition, etc.).
Lee also teaches a ticket handling module embodied in said server, wherein, based on the condition of said at least one of said parts as entered by said user: said system automatically generates a repair or maintenance request including a current status of the condition of said at least one of said parts, said system generates a work order from said order being placed, said work order incorporating at least one said replacement part (Par. [0092], logging into and searching inventory module extracts parts information and a work order is created, repair details and procurement information entered into records database).
ULINE teaches an ordering module embodied in said computer interface or another computer interface providing said user with functionality to order one or more replacement tangible fixture parts for said at least one tangible display fixture, wherein, when said ordering module is activated to order said one or more  replacement tangible fixture parts (pg. 1, starter units, “replacement tangible fixture part”), said ordering module retrieves a plurality of images from said display fixture database for presentation to said user, said plurality of images comprising images of available replacement tangible fixture parts (pg. 4, plurality of images of available replacement tangible fixture parts; pg. 5, plurality of images of the part and location of the part for presentation to the user), a first image of said at least one tangible display fixture (pg. 1-3, units, “replacement tangible fixture part”), and a second image of said at least one tangible display fixture, said second image detailing locations on said at least one tangible display fixture where available replacement tangible fixture parts are to be installed (pg. 4, plurality of images of available replacement tangible fixture parts; pg. 5, plurality of images of the part and location of the part for presentation to the user), and wherein said plurality of images are presented to said user prior to an order being placed for said one or more replacement tangible fixture parts (pg. 2, image of single-sided gondola shelving unit, and “add to cart” – image presented prior to an order being placed); said system presents on said computer interface or said another computer interface an image of said replacement tangible fixture part to said user prior to an order being placed for said replacement tangible fixture part (pg. 2, image of single-sided gondola shelving unit, and “add to cart” – image presented prior to an order being placed).
Tan teaches said ticket handling module provides a plurality of tickets in response to multiple work orders being generated (Par. [0334], work orders created), wherein said ticket handling module tracks a completion date of each of said tickets (Par. [0331], deadlines set for work orders and monitored for completion) and, when one of said tickets remains open past a predetermined completion date, said ticket handling module automatically causes said one of said tickets that is past said predetermined completion date to be displayed to personnel having higher authority than the user placing the order (Par. [0350], escalation process started for late orders sent to respective supervisors).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the inventory management abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.  It would also have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam with the inventory management abilities of Lee to teach a ticket handling module embodied in said server, wherein, based on the condition of said at least one of said tangible fixture parts as entered by said user: said system automatically generates a repair or maintenance request including a current status of the condition of said at least one of said tangible fixture parts, said system generates a work order from said order being placed, said work order incorporating at least one said replacement tangible fixture part, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display fixture system of Panchamgam and Lee to include the part ordering abilities as taught by ULINE as the simple substitution of one known element for another would produce a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the fixture parts ordering abilities as taught by ULINE for the product ordering abilities as taught by Panchamgam.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the work order management abilities of Tan as a need exists for an improved business management system that provides for feedback to business so they can address issues quickly and immediately (Tan, Par. [0006]).  Escalating work orders in a timely manner when deadlines have been exceeded would enable a business to receive feedback to address issues quickly and immediately.
Regarding claim 2, Panchamgam does not explicitly disclose wherein each of the replacement tangible fixture parts has a corresponding image displayed on said computer interface or said another computer interface.  ULINE discloses wherein each of the replacement tangible fixture parts has a corresponding image displayed on said computer interface or said another computer interface (pg. 2, image of single-sided gondola shelving unit, and “add to cart” – image presented prior to an order being placed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display fixture system of Panchamgam and Lee to include the part ordering abilities as taught by ULINE as the simple substitution of one known element for another would produce a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the fixture parts ordering abilities as taught by ULINE for the product ordering abilities as taught by Panchamgam.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding claim 6, Panchamgam does not explicitly disclose wherein said ordering module automatically orders a quantity of said replacement tangible fixture part by automatically sending an email order to a supplier of said replacement tangible fixture part.  Lee teaches wherein said ordering module automatically orders a quantity of said replacement tangible fixture part by automatically sending an email order to a supplier of said replacement tangible fixture part (Par. [0112], proceed to restock, for example through the Inventory Management module 270; Par. [0131], At step 1300, the HTTP server 1000 receives an order for a part or parts and an e-mail containing a new PO notification is automatically Sent and received by the particular vendor 1080 via an e-mail client program).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 7, Panchamgam does not explicitly disclose wherein said automatically sending said email order automatically generates a ticket for closing when said email order has been received.  Lee teaches wherein said automatically sending said email order automatically generates a ticket for closing when said email order has been received (Par. [0075]; Par. [0112], inventory order created).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 8, Panchamgam does not explicitly disclose wherein said ticket is escalated in the event said order is not received within a predetermined amount of time.  Lee teaches wherein said ticket is escalated in the event said order is not received within a predetermined amount of time (Par. [0131], if order cannot be completed, system seeks other vendors to fulfill order).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 9, Panchamgam does not explicitly disclose wherein, when said ticket is escalated, an automatic query is sent to another contact at said supplier of said supply replacement tangible fixture part.  Lee teaches wherein, when said ticket is escalated, an automatic query is sent to another contact at said supplier of said supply replacement tangible fixture part (Par. [0131], if order cannot be completed, system seeks other vendors to fulfill order).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 10, Panchamgam does not explicitly disclose wherein said display fixture management module is also for managing maintenance or repairs for said at least one tangible display fixture.  Lee teaches wherein said display fixture management module is also for managing maintenance or repairs for said at least one tangible display fixture (Par. [0118], interface program connects with repair facility).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 11, Panchamgam does not explicitly disclose wherein the request for repair or maintenance entered through said display fixture management module automatically generates a ticket for closing when said request has been fulfilled.  Lee teaches wherein the request for repair or maintenance entered through said display fixture management module automatically generates a ticket for closing when said request has been fulfilled (Par. [0075], creation of ticket).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 12, Panchamgam does not explicitly disclose wherein said ticket is escalated in the event said request is not fulfilled within a predetermined amount of time.  Lee teaches wherein said ticket is escalated in the event said request is not fulfilled within a predetermined amount of time (Par. [0131], if order cannot be completed, system seeks other vendors to fulfill order).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.
Regarding claim 13, Panchamgam does not explicitly disclose wherein, when said ticket is escalated, an automatic query is sent to another contact regarding said request.  Lee teaches wherein, when said ticket is escalated, an automatic query is sent to another contact regarding said request (Par. [0131], if order cannot be completed, system seeks other vendors to fulfill order).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Panchamgam (US 2016/0335586 A1) in view of Lee (US 2004/0117383 A1); ULINE, “Gondola Shelving,” available January 12, 2015; Tan (US 2015/0120388 A1); and Beigl (US 2003/0222762 A1).
Regarding claim 4, Panchamgam does not explicitly disclose wherein said data regarding said at least one supply or part associated with said at least one display fixture includes details for contacting at least one supplier of said at least one supply or part.  Beigl discloses wherein said data regarding said at least one supply or part associated with said at least one display fixture includes details for contacting at least one supplier of said at least one supply or part (Par. [0077], When the number of items of a given type (i.e., of a given product name and/or manufacturer name) decreases below a predetermined threshold, the shelf watch application may send out a message indicating that more of this type of item need to be ordered; Par. [0081], The retailer (i.e., retail store manager) or warehouse manager may receive event messages and monitor item movement by accessing the computer 105 of the item identification system 100).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display fixture system of Panchamgam, Lee, and ULINE to include the supply and part imaging abilities of Beigl as a need exists to find an optimal assortment and arrangement of the assortment of a display (Panchamgam, Par. [0001]).  Displaying images of supply or part for display fixture management would enable a system to find an optimal assortment and arrangement of the assortment of a display.
Regarding claim 5, Panchamgam does not explicitly disclose wherein said details for contacting at least one supplier of said at least one supply or part include at least one of: an email address, a telephone number, a website address.  Lee teaches wherein said details for contacting at least one supplier of said at least one supply or part include at least one of: an email address, a telephone number, a website address (Par. [0141], The Sales Force Automation module 300 provides for sales representatives the ability to manage customer and Vendor accounts and to communicate with inventory managers, customers, CSR's, and management via email, telephone, and live chat).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inventory interface system of Panchamgam, Lee, and ULINE to include the supplier contact abilities of Lee as a need exists for an improved business management system that addresses the concerns of the providing back-end services for manufacturers and retailers, their customers, and their third party vendors (Lee, Par. [0008]).  Contacting suppliers when inventory needs to be restocked would enable an inventory interface system to provide an improved business management system with back-end services for retailers.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Scheer (US 2010/0205044 A1) discloses managing inventory within a supply chain.  The method is performed by providing forecasts of demand for items distributed within the supply chain, using the forecasts to establish base stocking levels and reorder points within the supply chain, and using the established base stocking levels and reorder points to position items within the supply chain so as to maximize efficiency and profitability when responding to an order for an item.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621        

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621